Exhibit 10.1
JOINT CAPITAL ENHANCEMENT AGREEMENT
This Joint Capital Enhancement Agreement, as amended, was entered into by each
of the undersigned Federal Home Loan Banks (each a “Federal Home Loan Bank” and
collectively the “Federal Home Loan Banks”) as of the Effective Date, and has
been amended as of the Amendment Effective Date.
WHEREAS, the Federal Home Loan Banks are federal instrumentalities chartered
pursuant to an Act of Congress and established to perform the important federal
function of providing a stable source of low cost funds for their member
financial institutions;
WHEREAS, the ability of the Federal Home Loan Banks to provide significant
sources of liquidity to their members during the recent economic crisis was an
important factor in stabilizing the financial markets of the United States;
WHEREAS, the continued ability of the Federal Home Loan Banks to perform their
important federal mission depends in part upon the capital strength of the
Federal Home Loan Banks and their ability to access low cost funds in the debt
markets;
WHEREAS, the Federal Home Loan Banks desire to increase the amount of their
retained earnings for safety and soundness reasons and to protect against the
potential impairment of the par value of their capital stock;
WHEREAS, the Federal Home Loan Banks are federally-chartered corporations with
an interest in each other’s operations because they are jointly and severally
liable for the payment of consolidated obligations issued by, or for the benefit
of, the Federal Home Loan Banks, and have an interest in each Federal Home Loan
Bank having sufficient capital to ensure the timely payment of the consolidated
obligations issued on its behalf;
WHEREAS, before the enactment of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989 (“FIRREA”), each Federal Home Loan Bank was required to
carry a reserve account equal to 20 percent of its net income until said reserve
account showed a credit balance equal to 100 percent of the paid-in capital of
such Federal Home Loan Bank;
WHEREAS, the Competitive Equality Banking Act of 1987 and FIRREA required the
FHLBanks to pay more than $3.1 billion from these retained earnings to
capitalize the Financing Corporation and the Resolution Funding Corporation
(“REFCORP”);
WHEREAS, FIRREA repealed the 20 percent reserve requirement and replaced it with
the requirement that the Federal Home Loan Banks pay for a portion of the
interest payments on debt issued by REFCORP equal to $300 million per year until
2030;
WHEREAS, the Gramm-Leach-Bliley Act amended the Federal Home Loan Banks’ REFCORP
obligation to require each Federal Home Loan Bank to pay 20 percent of its net
income per year after AHP contribution and to allow for the Federal Home Loan
Banks’ total REFCORP obligation to end earlier than 2030 if such variable
payments exceeded $300 million per year;

1



--------------------------------------------------------------------------------



 



WHEREAS, the Federal Home Loan Banks have paid $8.6 billion ($5.9 billion paid
from 2000 through 4Q 2010 and $2.7 billion paid from 1991 to 1999) of the
interest payments on the REFCORP obligations; and
WHEREAS, satisfaction of the REFCORP obligation will provide the Federal Home
Loan Banks an opportunity to increase their retained earnings in furtherance of
their safety and soundness.
NOW, THEREFORE, in consideration of the promises and mutual consideration
contained in this Agreement, it is agreed as follows:
I. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the following meaning:
“Act” means the Federal Home Loan Bank Act of 1932, as amended as of the
Effective Date.
“Adjustment to Prior Net Income” means either an increase, or a decrease, to a
prior calendar quarter’s reported Quarterly Net Income subsequent to the date on
which any allocation to Restricted Retained Earnings for such calendar quarter
was made.
“Agreement” means this Joint Capital Enhancement Agreement adopted by the
FHLBanks on the Effective Date and amended on the date on which the FHFA has
approved the Retained Earnings Capital Plan Amendments for all of the FHLBanks
that have issued capital stock pursuant to a capital plan as of the Effective
Date.
“Agreement Implementation Date” means the date that is the later of the REFCORP
Termination Date or the Effective Date.
“Allocation Termination Date” means the date an FHLBank’s obligation to make
allocations to the Restricted Retained Earnings account is terminated
permanently. That date is determined pursuant to section IV of this Agreement.
“Amendment Effective Date” means the date by which the FHFA has approved the
Retained Earnings Capital Plan Amendments for all of the FHLBanks that have
issued capital stock pursuant to a capital plan as of the Effective Date.
“Automatic Termination Event” means (i) a change in the Act, or another
applicable statute, occurring subsequent to the Effective Date, that will have
the effect of creating a new, or higher, assessment or taxation on net income or
capital of the FHLBanks, or (ii) a change in the Act, another applicable
statute, or the Regulations, occurring subsequent to the Effective Date, that
will result in a higher mandatory allocation of an FHLBank’s Quarterly Net
Income to any Retained Earnings account than the annual amount, or total amount,
specified in an FHLBank’s capital plan as in effect immediately prior to the
Automatic Termination Event.

2



--------------------------------------------------------------------------------



 



“Automatic Termination Event Declaration Date” means the date specified in
subsection IV.A.1 or IV.A.2 of this Agreement.
“Capital Plan” means a capital plan adopted by a board of directors of an
FHLBank, and approved pursuant to Section 6 of the Act.
“Class A Stock” means capital stock in an FHLBank, including subclasses, that
has the characteristics of class A stock as set forth in the Act and
Regulations.
“Class B Stock” means capital stock in an FHLBank, including subclasses, that
has the characteristics of class B stock set forth in the Act and Regulations.
“Declaration of Automatic Termination” means a signed statement, executed by
officers authorized to sign on behalf of each FHLBank that is a signatory to the
statement, in which at least 2/3 of the then existing FHLBanks declare their
concurrence that a specific statutory or regulatory change meets the definition
of an Automatic Termination Event.
“Dividend” means a distribution of cash, other property, or stock to a Member
with respect to its holdings of Class A Stock, Class B Stock or Other FHLBank
Stock, and includes any distribution with respect to mandatorily redeemable
stock regardless of the characterization of such distribution.
“Dividend Restriction Period” for an FHLBank means any calendar quarter:
(i) that includes the REFCORP Termination Date, or occurs subsequent to the
REFCORP Termination Date; (ii) that occurs prior to an Allocation Termination
Date; and (iii) during which the amount of the FHLBank’s Restricted Retained
Earnings is less than the amount of that FHLBank’s RREM. If the amount of an
FHLBank’s Restricted Retained Earnings is at least equal to the amount of that
FHLBank’s RREM, and subsequently the FHLBank’s Restricted Retained Earnings
becomes less than its RREM, the FHLBank shall be deemed to be in a Dividend
Restriction Period (unless an Allocation Termination Date has occurred).
“Effective Date” means February 28, 2011
“Excess Stock” means any Class A Stock or Class B Stock owned by a Member that
the Member is not required to hold either as a condition of retaining its
membership in its FHLBank or as a condition of obtaining advances or transacting
other business with its FHLBank.
“FHFA” means the Federal Housing Finance Agency, or any successor thereto.
“FHLBank” means a Federal Home Loan Bank chartered under the Act.
“FHLBank’s Total Consolidated Obligations” means the daily average carrying
value for the calendar quarter, excluding the impact of fair value adjustments
(i.e., fair value option and hedging adjustments), of the FHLBank’s portion of
outstanding FHLBank System Consolidated Obligations for which it is the primary
obligor.

3



--------------------------------------------------------------------------------



 



“FHLBank System Consolidated Obligation” means any bond, debenture, or note
authorized under the Regulations to be issued jointly by the FHLBanks pursuant
to Section 11(a) of the Act, as amended, or any bond or note previously issued
by the Federal Housing Finance Board on behalf of all FHLBanks pursuant to
Section 11(c) of the Act, on which the FHLBanks are jointly and severally
liable, or any other instrument issued through the Office of Finance, or any
successor thereto, under the Act that is a joint and several liability of all
the FHLBanks.
“Final Capital Plan Amendment Implementation Date” means the earliest date on
which all approvals required by the FHFA with respect to the Capital Plan
amendments required by this Agreement for all FHLBanks have been given, and such
amendments are in full force and effect.
“GAAP” means accounting principles generally accepted in the United States as in
effect from time to time.
“HERA” means the Housing and Economic Recovery Act of 2008, as amended on the
Effective Date.
“Interim Capital Plan Amendment Implementation Date” means 31 days after the
date by which the FHFA has approved the Retained Earnings Capital Plan
Amendments for all of the FHLBanks that have issued capital stock pursuant to a
capital plan as of the Effective Date.
“Member” means: (i) an institution that has been approved for membership in an
FHLBank, and has purchased Class A Stock, Class B Stock, or Other FHLBank Stock
in accordance with the Regulations; (ii) a former member of an FHLBank that
continues to own Class A Stock, Class B Stock or Other FHLBank Stock; or (iii) a
successor to an entity that was a member of an FHLBank that continues to own
Class A Stock, Class B Stock or Other FHLBank Stock.
“Net Loss” means that the Quarterly Net Income of an FHLBank is negative, or
that the annual net income of an FHLBank calculated on the same basis is
negative.
“Other FHLBank Stock” means stock issued by an FHLBank prior to the adoption and
implementation of a Capital Plan.
“Quarterly Net Income” means the amount of net income of an FHLBank for the most
recent calendar quarter calculated in accordance with GAAP, after deducting the
required contribution for the Affordable Housing Program under Section 10(j) of
the Act, as reported in that FHLBank’s quarterly and annual financial statements
filed with the Securities and Exchange Commission.
“Redeem” or “Redemption” means: (i) for an FHLBank that has issued stock
pursuant to a Capital Plan, the acquisition by an FHLBank of its outstanding
Class A Stock or Class B Stock following the expiration of the six-month or
five-year statutory redemption period, respectively, for the stock; and (ii) for
an FHLBank that has not issued stock pursuant to a Capital Plan, any acquisition
of any Other FHLBank Stock subsequent to a termination of membership (whether
that termination occurs as a result of withdrawal from membership, a relocation
to another

4



--------------------------------------------------------------------------------



 



district, a merger into a non-member institution, or otherwise), but does not
include the exchange of Other FHLBank Stock for Class A Stock or Class B Stock.
“REFCORP Termination Date” means the last day of the calendar quarter in which
the FHLBanks’ final regular payments are made on the obligations to REFCORP in
accordance with Section 997.5 of the Regulations and Section 21B(f) of the Act.
“Regular Contribution Amount” means, for any FHLBank for any calendar quarter
that includes the REFCORP Termination Date, or occurs subsequent to the REFCORP
Termination Date, the result of: (i) 20 percent of Quarterly Net Income; plus
(ii) 20 percent of a positive Adjustment to Prior Net Income for any prior
calendar quarter that includes the Agreement Implementation Date, or occurred
subsequent to the Agreement Implementation Date, to the extent such adjustment
has not yet been made in the current calendar quarter; minus (iii) 20 percent of
the absolute value of a negative Adjustment to Prior Net Income for any prior
calendar quarter that includes the Agreement Implementation Date, or occurred
subsequent to the Agreement Implementation Date, to the extent such adjustment
has not yet been made in the current calendar quarter.
“Regulations” mean (i) the rules and regulations of the Federal Housing Finance
Board (except to the extent that they may be modified, terminated, set aside or
superseded by the Director of the FHFA) in effect on the Effective Date; and
(ii) the rules and regulations of the FHFA, as amended from time to time.
“Repurchase” means: (i) for an FHLBank that has issued stock pursuant to a
Capital Plan, the acquisition by an FHLBank of Excess Stock prior to the
expiration of the six-month redemption period for Class A Stock or five-year
statutory redemption period for Class B stock; and (ii) for an FHLBank that has
not issued stock pursuant to a Capital Plan, the discretionary exercise of an
FHLBank’s power to acquire Other FHLBank Stock in excess of the Member’s stock
purchase requirements under applicable law, but does not include the exchange of
Other FHLBank Stock for Class A Stock or Class B Stock.
“Restricted Retained Earnings” means the cumulative amount of Quarterly Net
Income and Adjustments to Prior Net Income allocated to an FHLBank’s Retained
Earnings account restricted pursuant to this Agreement and does not include
amounts retained in: (i) any accounts in existence at any FHLBank on the
Effective Date; or (ii) any other Retained Earnings accounts subject to
restrictions that are not part of the terms of this Agreement.
“Restricted Retained Earnings Minimum” (“RREM”) means an amount of Restricted
Retained Earnings calculated as of the last day of each calendar quarter equal
to one percent of an FHLBank’s Total Consolidated Obligations.
“Restriction Termination Date” means the date the restriction on the FHLBanks
paying Dividends out of the Restricted Retained Earnings account, or otherwise
reallocating funds from the Restricted Retained Earnings account, is terminated
permanently. That date is determined pursuant to section IV of this Agreement.

5



--------------------------------------------------------------------------------



 



“Retained Earnings” means the retained earnings of an FHLBank calculated
pursuant to GAAP.
“Retained Earnings Capital Plan Amendment” means the amendment to an FHLBank’s
Capital Plan adopted effective on the Interim Capital Plan Amendment
Implementation Date adding the substantive provisions of this Agreement to the
Capital Plan.
“Special Contribution Amount” means, for any FHLBank for any calendar quarter
that includes the REFCORP Termination Date, or occurs subsequent to the REFCORP
Termination Date, the result of: (i) 50 percent of Quarterly Net Income; plus
(ii) 50 percent of a positive Adjustment to Prior Net Income for any prior
calendar quarter that includes the Agreement Implementation Date, or occurred
subsequent to the Agreement Implementation Date, to the extent such adjustment
has not yet been made in the current calendar quarter; minus (iii) 50 percent of
the absolute value of a negative Adjustment to Prior Net Income for any prior
calendar quarter that includes the Agreement Implementation Date, or occurred
subsequent to the Agreement Implementation Date, to the extent such adjustment
has not yet been made in the current calendar quarter.
“Termination Date” means the date of termination of this Agreement pursuant to
Section IV of this Agreement.
“Total Capital” means Retained Earnings, the amount paid-in for stock, the
amount of any general allowance for losses, and the amount of other instruments
that the FHFA has determined to be available to absorb losses incurred by that
FHLBank.
II. Establishment of Restricted Retained Earnings
     A. Segregation of Account
     No later than the REFCORP Termination Date, each FHLBank shall establish an
account in its official books and records in which to allocate its Restricted
Retained Earnings, with such account being segregated on its books and records
from the FHLBank’s other Retained Earnings for purposes of tracking the
accumulation of Restricted Retained Earnings and enforcing the restrictions on
the use of the Restricted Retained Earnings imposed in this Agreement and such
FHLBank’s Capital Plan, if applicable.
     B. Funding of Account
     1. Date on which Allocation Begins
     Each FHLBank shall allocate to its Restricted Retained Earnings account an
amount at least equal to the Regular Contribution Amount beginning on the
REFCORP Termination Date. Each FHLBank shall allocate amounts to the Restricted
Retained Earnings Account only through contributions from its Quarterly Net
Income or Adjustments to Prior Net Income occurring on or after the REFCORP
Termination Date, but nothing in this Agreement shall prevent an FHLBank from
allocating a greater percentage of its Quarterly Net Income or positive
Adjustment to Prior Net Income to its Restricted Retained Earnings account than
the percentages set forth in this Agreement.

6



--------------------------------------------------------------------------------



 



     2. Ongoing Allocation
     During any Dividend Restriction Period that occurs before the Allocation
Termination Date, an FHLBank shall continue to allocate its Regular Contribution
Amount (or when, and if required under subsection II.B.4 below, its Special
Contribution Amount) to its Restricted Retained Earnings account.
     3. Treatment of Quarterly Net Losses and Annual Net Losses
     In the event an FHLBank sustains a Net Loss for a calendar quarter, the
following shall apply: (i) to the extent that its cumulative calendar
year-to-date net income is positive at the end of such quarter, the FHLBank may
decrease the amount of its Restricted Retained Earnings such that the cumulative
addition to the Restricted Retained Earnings account calendar year-to-date at
the end of such quarter is equal to 20 percent of the amount of such cumulative
calendar year-to-date net income; (ii) to the extent that its cumulative
calendar year-to-date net income is negative at the end of such quarter (a) the
FHLBank may decrease the amount of its Restricted Retained Earnings account such
that the cumulative addition calendar year-to-date to the Restricted Retained
Earnings at the end of such quarter is zero, and (b) the FHLBank shall apply any
remaining portion of the Net Loss for the calendar quarter first to reduce
Retained Earnings that are not Restricted Retained Earnings until such Retained
Earnings are reduced to zero, and thereafter may apply any remaining portion of
the Net Loss for the calendar quarter to reduce Restricted Retained Earnings;
and (iii) for any subsequent calendar quarter in the same calendar year, the
FHLBank may decrease the amount of its quarterly allocation to its Restricted
Retained Earnings account in that subsequent calendar quarter such that the
cumulative addition to the Restricted Retained Earnings account calendar
year-to-date is equal to 20 percent of the amount of such cumulative calendar
year-to-date net income.
     In the event an FHLBank sustains a Net Loss for a calendar year, any such
Net Loss first shall be applied to reduce Retained Earnings that are not
Restricted Retained Earnings until such Retained Earnings are reduced to zero,
and thereafter any remaining portion of the Net Loss for the calendar year may
be applied to reduce Restricted Retained Earnings.
     4. Funding at Special Contribution Amount
     If during a Dividend Restriction Period, the amount of an FHLBank’s
Restricted Retained Earnings decreases in any calendar quarter, except as
provided in subsections II.B.3(i) and (ii)(a) above, the FHLBank shall allocate
the Special Contribution Amount to its Restricted Retained Earnings account
beginning at the following calendar quarter-end (except as provided in the last
sentence of this subsection). Thereafter, such FHLBank shall continue to
allocate the Special Contribution Amount to its Restricted Retained Earnings
account until the cumulative difference between: (i) the allocations made using
the Special Contribution Amount; and (ii) the allocations that would have been
made if the Regular Contribution Amount applied, is equal to the amount of the
prior decrease in the amount of its Restricted Retained Earnings account arising
from the application of subsection II.B.3(ii)(b). If at any calendar quarter-end
the Special Contribution Amount would result in a cumulative allocation in
excess of such prior decrease in the amount of Restricted Retained Earnings:
(i) the FHLBank may allocate such percentage of Quarterly Net Income to the
Restricted Retained Earnings account that shall exactly restore the amount of
the prior decrease, plus the amount of the Regular Contribution Amount for that

7



--------------------------------------------------------------------------------



 



quarter; and (ii) the FHLBank in subsequent quarters shall revert to paying at
least the Regular Contribution Amount.
     5. Release of Restricted Retained Earnings
     If an FHLBank’s RREM decreases from time to time due to fluctuations in
such FHLBank’s Total Consolidated Obligations, amounts in such FHLBank’s
Restricted Retained Earnings account in excess of 150 percent of the FHLBank’s
RREM may be released by such FHLBank from the restrictions otherwise imposed on
such amounts pursuant to the provisions of this Agreement and the Capital Plan,
and reallocated to its general Retained Earnings account. Until the Restriction
Termination Date, an FHLBank may not otherwise reallocate amounts in its
Restricted Retained Earnings account (provided that a reduction in the
Restricted Retained Earnings account following a Net Loss pursuant to subsection
II.B.3 is not a reallocation).
     6. Contingency for Lack of Approval by the FHFA
     Notwithstanding the other provisions of this Agreement, in the event that
prior to the occurrence of the Interim Capital Plan Amendment Implementation
Date, this Agreement is terminated pursuant to the terms of Section IV.A. or
Section IV.B., the obligations under this Agreement requiring allocation of
Quarterly Net Income to Restricted Retained Earnings and restrictions on the use
of amounts in the Restricted Retained Earnings account shall be terminated.
     7. Posting of Account Entries
     The initial accounting entry by an FHLBank for any item in any account
specified in this Agreement shall be made no later than the date following the
end of the calendar period in question required pursuant to the rules of the
Securities and Exchange Commission for filing the FHLBank’s periodic reports.
Each FHLBank shall report to the Office of Finance no later than the publication
of its periodic reports the amount of such Restricted Retained Earnings
allocated to the Restricted Retained Earnings account created pursuant to this
Agreement for such immediately preceding calendar quarter as well as the
outstanding balance in such Restricted Retained Earnings account as of the end
of such calendar quarter.
     8. Effect of Mergers
     In the event of a merger of FHLBanks, a sale of the assets and assumption
of the liabilities of an FHLBank, a reorganization or other consolidation of two
or more FHLBanks (“Merger”), the proposed treatment of, and the pro forma amount
of, the Restricted Retained Earnings account of the surviving FHLBank(s) shall
be set forth in the publicly available portion of the application to the FHFA
regarding such Merger, and provided to the parties of this Agreement that are
not involved in such transaction.
     Notwithstanding the other provisions of this Agreement, in the event of a
Merger, the surviving FHLBank’s RREM shall be lowered permanently by all, or a
portion of, the amount, prior to the Merger, of the Restricted Retained Earnings
of the acquired FHLBank (which was deemed the acquired FHLBank for purposes of
GAAP) to the extent, and in the amount, permitted by the FHFA’s approval of a
Capital Plan amendment effective upon the consummation of such Merger.

8



--------------------------------------------------------------------------------



 



     C. No Effect on Rights of Shareholders as Owners of Retained Earnings
     In the event of the liquidation of an FHLBank, or a taking of an FHLBank’s
Retained Earnings by future federal action, nothing in this Agreement shall
change the rights of the holders of an FHLBank’s Class B stock as owners of the
Retained Earnings, including Restricted Retained Earnings, as granted under
Section 6(h) of the Act.
III. Limitation on Dividends, Stock Repurchase and Stock Redemption
     A. General Rule on Dividends.
From the REFCORP Termination Date through the Restriction Termination Date, an
FHLBank may not pay Dividends, or otherwise reallocate funds (except as
expressly provided in II. B. 5, and further provided that a reduction in the
Restricted Retained Earnings account following a Net Loss pursuant to subsection
II.B.3 is not a reallocation), out of Restricted Retained Earnings. During a
Dividend Restriction Period, an FHLBank may not pay Dividends out of the amount
of Quarterly Net Income required to be allocated to Restricted Retained
Earnings.
     B. Limitations on Repurchase and Redemption.
From the REFCORP Termination Date through the Restriction Termination Date, an
FHLBank shall not engage in a Repurchase or Redemption transaction if following
such transaction the Bank’s Total Capital as reported to the FHFA falls below
the FHLBank’s aggregate paid-in amount of capital stock.
IV. Termination of Agreement
     This Agreement shall be binding upon the FHLBanks as of the Effective Date,
and shall remain in full force and effect until the Termination Date. The
Termination Date shall be the Restriction Termination Date.
     A. Termination through an Automatic Termination Event.
     1. Action by FHLBanks
If an FHLBank desires to assert that an Automatic Termination Event has occurred
(or will occur on the effective date of a change in a statute or the
Regulations), the FHLBank shall provide prompt written notice to all of the
other FHLBanks (and provide a copy to the FHFA) identifying the specific
statutory or regulatory change that is the basis for the assertion. For the
purposes of this section, ‘prompt written notice’ means notice delivered no
later than 90 calendar days subsequent to: (1) the date the specific statutory
change takes effect; or (2) the date an interim final rule or final rule
effecting the specific regulatory change is published in the Federal Register.
Such notice shall include as an exhibit a draft Declaration of Automatic
Termination prepared for the signature of an officer of each FHLBank.

9



--------------------------------------------------------------------------------



 



Upon receipt of such notice, each FHLBank shall make an analysis of the facts
and circumstances set forth in the notice, and, subject to the standards of good
faith and fair dealing, make a determination whether the specific statutory or
regulatory change constitutes an Automatic Termination Event. If an FHLBank
determines that such change constitutes an Automatic Termination Event, a duly
authorized officer of that FHLBank shall execute the Declaration of Automatic
Termination (which may be signed in counterpart). The standard for approval of
the Declaration of Automatic Termination is execution by at least 2/3 of the
then existing FHLBanks (including the FHLBank that filed notice).
If within 60 calendar days of transmission of such written notice to all of the
other FHLBanks, at least 2/3 of the then existing FHLBanks execute a Declaration
of Automatic Termination concurring that the specific statutory or regulatory
change identified in the written notice constitutes an Automatic Termination
Event, then the Declaration of Automatic Termination shall be delivered to the
FHFA within 10 calendar days of the date that the Declaration of Automatic
Termination is executed. After the expiration of a 60 calendar day period that
begins when the Declaration of Automatic Termination is delivered to the FHFA,
an Automatic Termination Event Declaration Date shall be deemed to occur (except
as provided in subsection IV.A.3).
If a Declaration of Automatic Termination concurring that the specific statutory
or regulatory change identified in the written notice constitutes an Automatic
Termination Event has not been executed by at least the required 2/3 of the then
existing FHLBanks within 60 calendar days of transmission of such notice to all
of the other FHLBanks, the FHLBank that filed the notice may request a
determination from the FHFA that the specific statutory or regulatory change
constitutes an Automatic Termination Event. Such request must be filed with the
FHFA within 10 calendar days after the expiration of the 60 calendar day period
that begins upon transmission of the written notice of the basis of the
assertion to all of the other FHLBanks.
2. Action by FHFA
An FHLBank may request a determination from the FHFA that a specific statutory
or regulatory change constitutes an Automatic Termination Event, and may claim
that an Automatic Termination Event has occurred, or will occur, with respect to
a specific statutory or regulatory change only if the FHLBank has complied with
the time limitations and procedures of subsection IV.A.1.
If within 60 calendar days after an FHLBank delivers such request to the FHFA,
the FHFA provides the requesting FHLBank with a written determination that a
specific statutory or regulatory change is an Automatic Termination Event, then
an Automatic Termination Event Declaration Date shall be deemed to occur as of
the expiration of such 60 calendar day period (except as provided in subsection
IV.A.3). The date of such Automatic Termination Event Declaration Date shall be
as of the expiration of such 60

10



--------------------------------------------------------------------------------



 



calendar day period (except as provided in subsection IV.A.3), no matter on
which day prior to the expiration of the 60 calendar day period the FHFA has
provided its written determination.
If the FHFA fails to make a determination within 60 calendar days after the
requesting FHLBank delivers such request to the FHFA, then an Automatic
Termination Event Declaration Date shall be deemed to occur as of the date of
the expiration of such 60 calendar day period (except as provided in subsection
IV.A.3); provided, however, that if the FHFA makes a written request for
information from the requesting FHLBank, such 60 calendar day period shall be
tolled from the date that the FHFA transmits its request until such FHLBank
delivers to the FHFA information responsive to its request. An FHLB that makes
such request to the FHFA shall notify the other FHLBanks of the failure to
receive a determination from the FHFA after the lapse of the 60 calendar day
period (taking into account any tolling of such period).
If within 60 calendar days after an FHLBank delivers to the FHFA a request for
determination that a specific statutory or regulatory change constitutes an
Automatic Termination Event (or such longer period if the 60 calendar day period
is tolled pursuant to the preceding sentence), the FHFA provides the requesting
FHLBank with a written determination that a specific statutory or regulatory
change is not an Automatic Termination Event, then an Automatic Termination
Event shall not have occurred with respect to such change.
3. Proviso as to Occurrence of Automatic Termination Event Declaration Date
In no case under this subsection IV.A may an Automatic Termination Event
Declaration Date be deemed to occur prior to: (1) the date the specific
statutory change takes effect; or (2) the date an interim final rule or final
rule effecting the specific regulatory change is published in the Federal
Register.
B. Notice of Voluntary Termination.
The FHLBanks may terminate this Agreement by the affirmative vote of the boards
of directors of at least two-thirds (2/3) of the then existing FHLBanks. The
decision by any FHLBank’s board of directors to vote to terminate this Agreement
is committed to the discretion of the board of directors, and is not subject to
the standards of an Automatic Termination Event. If the FHLBanks terminate the
Agreement, then the FHLBanks shall provide written notice to the FHFA that the
FHLBanks have voted to terminate the Agreement.

  C.   Consequences of an Automatic Termination Event or Vote to Terminate the
Agreement.

     1. Consequences of Voluntary Termination

11



--------------------------------------------------------------------------------



 



In the event the FHLBanks deliver written notice to the FHFA that the FHLBanks
have voted to terminate the Agreement, then without any further action by any
FHLBank or the FHFA: (i) the date of delivery of such notice shall be an
Allocation Termination Date; and (ii) one year from the date of delivery of such
notice shall be a Restriction Termination Date.
2. Consequences of an Automatic Termination Event Declaration Date
If an Automatic Termination Event Declaration Date has occurred, then without
further action by any FHLBank or the FHFA: (i) the date of the Automatic
Termination Event Declaration Date shall be an Allocation Termination Date; and
(ii) one year from the date of the Automatic Termination Event Declaration Date
shall be a Restriction Termination Date.
V. Implementation Process
     A. Execution and Approval of Agreement
     This Agreement became binding on the FHLBanks on the Effective Date, and
the amendments made to the Agreement after the Effective Date reflected herein
shall become binding on the Amendment Effective Date. This Agreement, as
amended, shall remain in effect until the Termination Date. Each FHLBank
represents and warrants that this Agreement, and the amendments made on the
Amendment Effective Date, are within such party’s power, have been duly
authorized by all necessary corporate action, and constitute a valid and binding
obligation of such party enforceable in accordance with its terms, subject to
principles of public policy, general equitable principles, and any receivership,
insolvency, reorganization, moratorium, fraudulent conveyance or similar law
relating to or affecting the rights of creditors generally, which law may be in
effect from time to time.
     B. Application to FHFA
     Upon the Effective Date: (i) each FHLBank that has issued stock pursuant to
a Capital Plan shall be obligated to take all commercially reasonable steps
necessary, that its board of directors believes are in the best interests of the
FHLBank, to submit to the FHFA an application for approval of an amendment to
its Capital Plan in compliance with the terms of this Agreement outlined in
subsection V.C.; and (ii) any FHLBank that has not issued stock pursuant to a
Capital Plan shall be obligated to take all commercially reasonable steps
necessary, that its board of directors believes are in the best interests of the
FHLBank, to include in a supplement to its Capital Plan submission to the FHFA
the provisions contemplated by the Capital Plan amendments outlined in
subsection V.C. The parties acknowledge that a task force of FHLBanks has been
formed to assist each FHLBank with this process, but that each FHLBank retains
primary responsibility for preparing and submitting the application in a timely
manner; provided, however, in the interests of efficiency, the FHLBanks may
agree to undertake this application to the FHFA jointly.
     C. Capital Plan Amendment

12



--------------------------------------------------------------------------------



 



     The amendments to the Capital Plan of each FHLBank that has issued stock
pursuant to a Capital Plan as of the Effective Date shall become effective only
if approved by the FHFA for each such FHLBank, and, if such approval is granted,
such amendments shall become effective simultaneously on the Interim Capital
Plan Amendment Implementation Date. The amendments to the Capital Plan for any
FHLBank that has not issued stock pursuant to a Capital Plan as of the Effective
Date shall become effective on the Final Capital Plan Amendment Implementation
Date. Each FHLBank’s Capital Plan amendments shall contain the substantive
provisions of this Agreement as amended on the Amendment Effective Date
VI. No Third Party Rights.
     Nothing in this Agreement shall create or be deemed to create any rights in
any third party.
VII. Injunctive Relief
     Each FHLBank agrees that any violation or threatened violation of this
Agreement may cause irreparable injury to the other parties to this Agreement,
the degree of which may be difficult to ascertain. Accordingly, each FHLBank
agrees that each of the other FHLBanks shall have the right to seek immediate
injunctive relief for any breach of this Agreement (or for the breach of the
obligations that survive termination of this Agreement as set forth in
Section IV), as may be granted by a court of competent jurisdiction, as well as
the right to pursue any and all other rights and remedies available at law or in
equity.
VIII. Amendment; Waivers
     This Agreement may be amended only in a writing executed by each of the
then-existing FHLBanks. No waiver of any provision of this Agreement or consent
to any departure therefrom shall be effective unless executed by the party
against whom such consent to waiver or departure is asserted and shall be
effective only in the specific instance and for the purpose for which given. No
notice to or demand on any FHLBank in any case shall entitle that FHLBank to any
other or further notice or demand in the same, similar or other circumstances.
Any forbearance, failure, or delay by any FHLBank in exercising any right,
power, or remedy hereunder shall not be deemed to be a waiver thereof, and any
single or partial exercise by that FHLBank of any right, power, or remedy
hereunder shall not preclude the further exercise thereof. Every right, power,
and remedy of each FHLBank shall continue in full force and effect until
specifically waived by that FHLBank in writing.
IX. Legal Fees
     Each FHLBank agrees that if any action or proceeding is brought by one or
more parties under this Agreement seeking to obtain any legal or equitable
relief against any other party to this Agreement that arises out of, or is
related to, this Agreement or any transaction contemplated hereby, then, after
any and all appeals and the expiration of the time for all appeals, the
nonprevailing party(ies) will pay all reasonable attorneys’ fees and other costs
incurred by the substantially prevailing party(ies) in connection therewith.

13



--------------------------------------------------------------------------------



 



X. Applicable Law; Severability
     This Agreement shall be governed by the statutory and common law of the
United States and, to the extent federal law incorporates or defers to state
law, the substantive laws of the State of New York (excluding, however, laws
regarding the conflict of laws provisions). Notwithstanding the foregoing, the
Uniform Commercial Code as in effect in the State of New York shall be deemed
applicable to this Agreement. In the event that any portion of this Agreement
conflicts with applicable law, such conflict shall not affect other provisions
of this Agreement that can be given effect without the conflicting provision,
and to this end the provisions of this Agreement are declared to be severable.
In the event of any ambiguity, the terms of this Agreement shall be interpreted
to conform to the requirements of the Act, HERA and the Regulations.
XI. Successors
     This Agreement shall be binding upon and inure to the benefit of the
successors of each FHLBank.
XII. Notices
     Any notice, advice, request, consent, or direction given, made, or
withdrawn pursuant to this Agreement shall be in writing or by machine-readable
electronic transmission, and shall be deemed to have been duly given to and
received by a party hereto when it shall have been actually received by such
party at its principal office, and shall be directed to the attention of the
FHLBank’s General Counsel or President.
XIII. Entire Agreement
     This Agreement, amended as of the Amendment Effective Date, embodies the
entire agreement and understanding among the parties hereto relating to the
subject matter hereof and supersedes all prior agreements among such parties
that relate to such subject matter.

14



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf and in its name by its duly authorized officer(s) as of
the date set forth below.

        FEDERAL HOME LOAN BANK OF ATLANTA
 
   
By:
  /s/ W. Wesley McMullan
 
   
Name:
  W. Wesley McMullan
Title:
  President and CEO
Date:
  August 5, 2011
 
    FEDERAL HOME LOAN BANK OF BOSTON
 
   
By:
  /s/ Edward A. Hjerpe, III
 
   
Name:
  Edward A. Hjerpe, III
Title:
  President and CEO
Date:
  August 5, 2011
 
    FEDERAL HOME LOAN BANK OF CHICAGO
 
   
By:
  /s/ Matthew R. Feldman
 
   
Name:
  Matthew R. Feldman
Title:
  President and CEO
Date:
  August 5, 2011

15



--------------------------------------------------------------------------------



 



                FEDERAL HOME LOAN BANK OF CINCINNATI        
 
           
By:
  /s/ David H. Hehman   By:   /s/ Andrew S. Howell
 
           
Name:
  David H. Hehman   Name:   Andrew S. Howell
Title:
  President   Title:   EVP and COO
Date:
  August 5, 2011   Date:   August 5, 2011
 
            FEDERAL HOME LOAN BANK OF DALLAS        
 
           
By:
  /s/ Terry Smith        
 
           
Name:
  Terry Smith        
Title:
  CEO        
Date:
  August 5, 2011        
 
            FEDERAL HOME LOAN BANK OF DES MOINES        
 
           
By:
  /s/ Richard S. Swanson        
 
           
Name:
  Richard S. Swanson        
Title:
  President and CEO        
Date:
  August 5, 2011        

16



--------------------------------------------------------------------------------



 



                FEDERAL HOME LOAN BANK OF INDIANAPOLIS        
 
           
By:
  /s/ Milton J. Miller   By:   /s/ Cindy L. Konich
 
           
Name:
  Milton J. Miller   Name:   Cindy L. Konich
Title:
  President and CEO   Title:   EVP, COO and CFO
Date:
  August 5, 2011   Date:   August 5, 2011
 
            FEDERAL HOME LOAN BANK OF NEW YORK        
 
           
By:
  /s/ Alfred A. DelliBovi        
 
           
Name:
  Alfred A. DelliBovi        
Title:
  President and CEO        
Date:
  August 5, 2011        
 
            FEDERAL HOME LOAN BANK OF PITTSBURGH        
 
           
By:
  /s/ Winthrop Watson        
 
           
Name:
  Winthrop Watson        
Title:
  President and CEO        
Date:
  August 5, 2011        

17



--------------------------------------------------------------------------------



 



               
 
            FEDERAL HOME LOAN BANK OF SAN FRANCISCO        
 
           
By:
  /s/ Dean Schultz        
 
           
Name:
  Dean Schultz        
Title:
  President and CEO        
Date:
  August 5, 2011        
 
            FEDERAL HOME LOAN BANK OF SEATTLE        
 
           
By:
  /s/ Steven R. Horton        
 
           
Name:
  Steven R. Horton        
Title:
  Acting President and CEO        
Date:
  August 5, 2011        
 
            FEDERAL HOME LOAN BANK OF TOPEKA        
 
           
By:
  /s/ Andrew J. Jetter        
 
           
Name:
  Andrew J. Jetter        
Title:
  President and CEO        
Date:
  August 5, 2011        

18